DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Objection to Specification, see p.13, filed on 7 April 2021 have been fully considered and are persuasive.  The previous Objection to Specification is withdrawn after Specification being amended.  The amended Specification has been entered.
Applicant's arguments, with respect to Double Patenting Rejection, see p.13, filed on 7 April 2021 have been fully considered and are persuasive.  The previous Double Patenting Rejection is withdrawn after Terminal Disclaimer has been filed and approved.
Applicant’s arguments, see p.13-19, filed on 7 April 2021, with respect to the rejection(s) of independent Claim(s) 1/15/17 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/15/17 is/are now Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006). RFC4566 discloses the missing limitation of wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion and wherein the at least one display device is operable to display the primary color system based on the set of image data, and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system as recited in amended claim 1.  See detailed rejections below.
Applicant’s arguments, see p.15-16, filed on 7 April 2021, with respect to the rejection(s) of dependent Claim(s) 5/8 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly added limitation of two green primaries having different chromaticity values has been disclosed by Erinjippurath (US 2013/0063573 A1) and Shiomi (US 2019/0265552 A2).  See detailed rejections below.
Applicant's arguments, with respect to 35 U.S.C. §103 rejection to Claims 11 and 19-20, see p.16-21, filed on 7 April 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §103 rejection to Claim 11 and 19-20 is withdrawn after Claims 11 and 19 being amended.  Claims 11 and 19-20 are objected.

	
	
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites wherein once the set of image data has been converted by the image data converter for the at least one display device the set of SDP parameters is modified based on the conversion (lines 17-19).  Suggest adding comma “,” between the at least one display device and the set of SDP pararmeters
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006).
Regarding Claim 1, Yoshiga discloses a system for displaying a primary color system ([0001]: The present invention relates to a liquid crystal display (LCD) device, and more particularly to a liquid crystal display device including six-color sub-pixels), comprising: 
a set of image data ([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330); 
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device); 
wherein the set of image data further includes primary color data for at least four primary color values ([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines);
wherein the at least one display device is operable to display the primary color system based on the set of image data (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device).
wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data, and wherein the at least one display device and the image data converter are in network communication.
However, Wallace discloses wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level ([0061]: The optional dithering limiter 240 reduces a number of bits in display domain signals to generate video display data …); wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format).  Wallace further discloses Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wallace into that of Yoshiga and to add above limitation in order to provide more viewing options to users as taught by Wallace ([0003]).
Yoshiga modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
However Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ) to manage communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks.  Kiehofner further discloses wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Yoshiga modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since the SDP is a published standard supporting multimedia streaming for displaying and adopting a published standard allows different users with different processing units/displays to communicate with each other.
Yoshiga modified by Wallace and Kielhofner fails to disclose wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system.
However RFC 4566 discloses Session Description Protocol comprises media and transport information which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Yoshiga as modified and to add the limitation of  wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system in order to conform the SPD protocol when the type and format of the image have been changed since information regarding the primary color system are information related to type and format of media.

Regarding Claim 4, Yoshiga discloses wherein the at least four primary color values include a red primary, a green primary, a cyan primary, and a blue primary (Fig.1).

Regarding Claim 7, Yoshiga discloses wherein the at least four primary color values include a red primary, a yellow primary, a green primary, a cyan primary, and a blue primary (Fig.1).

Regarding Claim 9, Yoshiga discloses wherein the at least four primary color values include a red primary, a green primary, a blue primary, a cyan primary, a magenta primary, and a yellow primary (Fig.1).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Botzas et al. (US 2011/0148910 A1).
3, Yoshiga as modified fails to disclose wherein the at least four primary color values include at least one white emitter.
However Botzas discloses an RGBW display ([0209]) had been known to a POSITA before the effective filing date of the claimed invention.  Botzas further discloses using at least one white emitter in the LCD ([0010]: The OLED display has red, green blue and white emitters).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas into that of Yoshiga as modified and to add above limitation in order to enhance displaying performance.

Regarding Claim 6, Yoshiga as modified fails to disclose wherein the at least four primary color values include a red primary, a green primary, a cyan primary, a blue primary, and a white emitter.
However Botzas discloses wherein the at least four primary color values include a red primary, a green primary, a cyan primary, a blue primary, and a white emitter ([0010]: The OLED display has red, green blue and white emitters.  [0155]: The invention is not limited to the embodiments described above. For example, the invention is applicable to displays other than RGB and RGBW. One example is RGBCW (Red, Green, Blue, Cyan, White) displays).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas into that of Yoshiga as modified and to add above limitation in order to enhance displaying performance.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Erinjippurath (US 2013/0063573 A1).
Regarding Claim 5, Yoshiga as modified fails to disclose wherein the at least four primary color values include a red primary, a first green primary, a second green primary, and a blue primary, wherein the first green primary and the second primary have different chromaticity values.
However, However Erinjippurath, in the same field of endeavor, discloses wherein the at least four primary color values include a red primary, a first green primary, a second green primary, and a blue primary ([0042]: It is also possible to utilize two or more primary colors in a subset or in each of the distinct spectral regions desired (e.g. two or more different "red" emitters, "green" emitters, "blue" emitters, "yellow" emitters, "cyan" emitters or the like as desired.)) , wherein the first green primary and the second primary have different chromaticity values ([0051]: It should be noticed that the gamut 500 of this display system now appears to have substantially 6 vertices (in regions 502, 504 and 506), corresponding to primary points R1, R2, G1, G2, B1 and B2. This wider gamut may more accurately approximate the color gamut representations found in theatrical content, such as a six primary color gamut).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Erinjippurath into that of Yoshiga as modified and to add above limitation in order to .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Shiomi (US 2019/0265552 A1).
Regarding Claim 8, Yoshiga as modified fails to disclose wherein the at least four primary color values include a red primary, a first green primary, a second green primary, a blue primary, and a white emitter, wherein the first green primary and the second primary have different chromaticity.
However, Shiomi discloses it had been known to a POSITA to include wherein the at least four primary color values include a red primary, a first green primary, a second green primary, a blue primary, and a white emitter, wherein the first green primary and the second primary have different chromaticity ([0019]: Note that, in addition to the R, G, and B, a sub pixel (for example, yellow or white pixel) may be included in the liquid crystal panel 10. Additionally, from a viewpoint of adjustment of color balance, any of the R, G, and B sub pixels may be included by two or more in the respective pixels 11. For example, as the sub pixels, one red pixel Rp, one blue pixel Bp, and two green pixels Gp (that is, R, G1, G2, and B) may be included in any of the pixels 11).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Shiomi into that of Yoshiga as modified and to a red primary, a first green primary, a second green primary, a blue primary, and a white emitter, wherein the first green primary and the second primary have different chromaticity in order to provide more color with more balance as taught by Shiomi.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Ajito (US 2009/0091582 A1).
Regarding Claim 10, Yoshiga discloses including wherein the at least four primary color values include a red primary, a yellow primary, a green primary, a cyan primary, a blue primary (Fig.1).  But Yoshiga as modified fails to explicitly disclose a white emitter.
However Ajito, in the same field of endeavor, discloses a multi-primary color display method for displaying an image by four or more primary colors ([0014] ad Fig.4: RGBYCM six primary color display).  Ajito further disclose a white emitter ([0170]: The image projection device 6 in this case includes a white light source 12).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ajito into that of Yoshiga as modified and to include a red primary, a yellow primary, a green primary, a cyan primary, a blue primary, and a white emitter in order to improve displaying quality.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Brown Elliott et al. (US 2012/0287146 A1).
Regarding Claim 14, Yoshiga as modified fails to explicitly disclose wherein the set of image data defines a minimum color luminance and a maximum color luminance.
However Brown Elliott discloses it had been known to a POSITA before the effective filing date of the claimed invention to define a minimum color luminance and a maximum color luminance ([0240]: An improvement may be to set the maximum brightness of a given color LED in the backlight to the brightest value required by the image data to be displayed on the LCD and adjust the LCD value by X/XL to allow all of this light to pass through the LCD.  [0159]: [0159] To achieve this goal of reducing flicker, the system could seek the values for the LEDs in the image subset to have substantially the minimum luminance modulation--as the system operates as a dynamic FSC system).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown Elliott into that of Yoshiga as modified and to add the limitation of wherein the set of image data defines a minimum color luminance and a maximum color luminance in order to improve display performance.

s 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006).
Regarding Claim 15, Yoshiga discloses a system for displaying a primary color system ([0001]: The present invention relates to a liquid crystal display (LCD) device, and more particularly to a liquid crystal display device including six-color sub-pixels), comprising: 
a set of image data ([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330);
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device); 
wherein the set of image data further includes primary color data for at least four primary color values, wherein the at least four primary color values include a cyan primary ([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines).
wherein the at least one display device is operable to display the primary color system based on the set of image data (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device).
Yoshiga fails to disclose wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level; at least one transfer function (TF) for processing the set of image data; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data, and wherein the at least one display device and the image data converter are in network communication.
However, Wallace discloses wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level ([0061]: The optional dithering limiter 240 reduces a number of bits in display domain signals to generate video display data …); at least one transfer function (TF) for processing the set of image data ([0061]: The transfer function can be an electro-optical transfer function …); wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format).  Wallace further discloses Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wallace into that of Yoshiga and to add above limitation in order to provide more viewing options to users as taught by Wallace ([0003]).
Yoshiga modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
However Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ) to manage communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks.  Kiehofner further discloses wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Yoshiga modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since the SDP is a published standard supporting multimedia streaming for displaying and adopting a published standard allows different users with different processing units/displays to communicate with each other.
Yoshiga modified by Wallace and Kielhofner fails to disclose wherein once the set of image data has been converted byPage 4 of 24Attorney Docket No. 4329-018Application No.: 17/060,959 Response to Non-Final Office Action mailed 01/13/2021the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system.
However RFC 4566 discloses Session Description Protocol comprises media and transport information which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Yoshiga as modified and to add the limitation of  wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system in order to conform the SPD protocol when the type and format of the image have been changed since information regarding the primary color system are information related to type and format of media.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 15 above, and further in view of Botzas et al. (US 2011/0148910 A1).
16, Yoshiga as modified fails to disclose wherein the at least four primary color values include at least one white emitter.
However Botzas discloses an RGBW display ([0209]) had been known to a POSITA before the effective filing date of the claimed invention.  Botzas further discloses using at least one white emitter in the LCD ([0010]: The OLED display has red, green blue and white emitters).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas into that of Yoshiga as modified and to add above limitation in order to enhance displaying performance.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), RFC4566 (SDP: Session Description Protocol, published in July 2006) and Botzas et al. (US 2011/0148910 A1).
Regarding Claim 17, Yoshiga discloses a system for displaying a primary color system ([0001]: The present invention relates to a liquid crystal display (LCD) device, and more particularly to a liquid crystal display device including six-color sub-pixels), comprising: 
a set of image data ([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); 
an image data converter (Fig.3 and [0020]: a first AND logic gate 310, a second AND logic gate 320, and a third AND logic gate 330);
at least one display device (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device); 
wherein the set of image data further includes primary color data for at least four primary color values([0017]: In this embodiment, the primary sub-pixels 240, 242, 244 are red, green, and blue sub-pixels respectively, and the secondary sub-pixels 250, 252, 254 are yellow, magenta, and cyan sub-pixels respectively); and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.2 and [0007]: The display device of the embodiments includes a liquid crystal panel, a gate driving circuit, and a data driving circuit. The liquid crystal panel includes a plurality of the above-described pixel structures arranged as rows and columns, a plurality of gate lines driven by the gate driving circuit, and a plurality of data lines driven by the data driving circuit, and each pixel structure coupled to one gate line and three data lines).
wherein the at least one display device is operable to display the primary color system based on the set of image data (Fig.1 and [0003]: FIG. 1 shows a conventional circuit block diagram of a pixel structure 100 of a six-primary-color display device).
Yoshiga fails to disclose wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level; at least one transfer function (TF) for processing the set of image data; wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data, and wherein the at least one display device and the image data converter are in network communication.
However, Wallace discloses wherein the set of image data includes a bit level, wherein the image data converter is operable to convert the bit level for the set of image data, thereby creating an updated bit level ([0061]: The optional dithering limiter 240 reduces a number of bits in display domain signals to generate video display data …); at least one transfer function (TF) for processing the set of image data ([0061]: The transfer function can be an electro-optical transfer function …); wherein the image data converter includes a digital interface ([0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format).  Wallace further discloses Modern users have many options to view audio/video programming ([0003]).  In order to provide more viewing options to users, Wallace discloses wherein the at least one display device and the image data converter are in network communication (Fig.1 and [0056]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wallace into 
Yoshiga modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable.
However Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131]:  Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP.” ) to manage communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks.  Kiehofner further discloses wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Yoshiga modified by Wallace and to include a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable since the SDP is a published standard supporting multimedia streaming for displaying and adopting a published standard allows different users with different processing units/displays to communicate with each other.
Yoshiga modified by Wallace and Kielhofner fails to disclose wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system.
However RFC 4566 discloses Session Description Protocol comprises media and transport information which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Yoshiga as modified and to add the limitation of  wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion and wherein the set of SDP parameters indicates that the image data being displayed on the at least one display device is using the primary color system in order to conform the SPD protocol when the type and format of the image have been changed since information regarding the primary color system are information related to type and format of media.
Yoshiga as modified fails to disclose wherein the at least four primary color values include at least one white emitter.
However Botzas discloses an RGBW display ([0209]) had been known to a POSITA before the effective filing date of the claimed invention.  Botzas further discloses using at least one white emitter in the LCD ([0010]: The OLED display has red, green blue and white emitters).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Botzas into that of Yoshiga as modified and to add above limitation in order to enhance displaying performance.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1), RFC4566 (SDP: Session Description Protocol, published in July 2006) and Botzas et al. (US 2011/0148910 A1) as applied to Claim 17 above, and further in view of Roth (US 2007/0001994 A1).
Regarding Claim 18, Yoshiga as modified fails to disclose wherein the at least one white emitter includes a white emitter matching a white point of the primary color system.
However Roth, in the same field of endeavor, discloses wherein the at least one white emitter includes a white emitter matching a white point of the primary color system ([0046]: According to embodiments of the invention, the LED array may include a plurality of, e.g., lm, LEDs of each of m different LED colors. The LEDs may be located in the array in an arrangement that provides substantially uniform aggregated illumination of substantially white light. According to these embodiments, the trial and error method of FIG. 5 may be used for selecting an optimal number of LEDs of each color, lm, and an optimal selection and arrangement of filter elements in the array of filters used in conjunction with the LEDs to achieve desired display attributes, for example, a desired color gamut and/or white point).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Roth into that of Yoshiga as modified and to include a white emitter matching a white point of the primary color system in order to achieve desired display attributes as taught by Roth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Higgins (US 2005/0053352 A1).
Regarding Claim 21, Yoshiga as modified fails to disclose wherein the at least four primary color values are operable to be expressed using a tristimulus color vector, a linear display control vector, and conversion matrix.
However Higgins, in the same field of endeavor, discloses wherein the at least four primary color values are operable to be expressed using a tristimulus color vector, a linear display control vector, and conversion matrix ([0028] Equation 5.  Notice the XYZ is the tristimulus color vector, the matrix and the linear display control vector of RGBC).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Higgins into that of Yoshiga as modified and to add above limitation in order to convert source image color format for a format target display accepts.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Chujoh et al. (US 2014/0218610 A1).
Regarding Claim 22, Yoshiga as modified fails to disclose wherein the digital interface encodes and decodes the set of image data using at least one color difference component, wherein the at least one color difference component is operable for up-sampling and/or down-sampling.
However Chjjoh discloses encoding and decoding the set of image data using at least one color difference component, wherein the at least one color difference component is operable for up-sampling and/or down-sampling had been known to a POSITA before the effective filing date of the claimed invention ([0002]: Regarding an image having a luminance component and a color-difference component, the image is sometimes encoded after converting a resolution of the color-difference component. In the same manner, the image is decoded after converting the resolution of the color-difference. The resolution of the color-difference component has various formats such as a 4:4:4 format, a 4:2:2 format, and a 4:2:0 format.  [0050]: the converting unit 12B receives an image having the 4:2:2 format from the converting unit 12A. Then, the converting unit 12B converts the image having the 4:2:2 format into an image having the 4:2:0 format.  [0090]: the converting unit 16B performs filter processing using the vertical filter information and converts the reference image, which has the same color-difference format (i.e., the 4:2:0 format) as the format of the color-difference conversion image, into an image having the 4:2:2 format.  Claim 5: wherein: the color-difference format information contains the filter information, and the filter information is used to identify a filter used for up-sampling to increase the resolution of the color-difference component and is used to identify a filter used for down-sampling to reduce the resolution of the color-difference component).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chujoh into that of Yoshiga asmodified and to include the limitation of the set of image data using at least one color difference component, wherein the at least one color difference component is operable for up-sampling and/or down-sampling when trying to overcome image deterioration due to the resolution of the color-difference component of the image to be output as taught by Chjjoh ([0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiga et al. (US 2011/0273493 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and RFC4566 (SDP: Session Description Protocol, published in July 2006) as applied to Claim 1 above, and further in view of Maier et al. (US 2014/0028698 A1).
Regarding Claim 23, Yoshiga as modified fails to disclose wherein the at least four primary color values include a first red primary, a second red primary, a first green primary, a second green primary, a first blue primary, and a second blue primary, wherein the first red primary, the first green primary, and Page 6 of 24Attorney Docket No. 4329-018Application No.: 17/060,959 Response to Non-Final Office Action mailed 01/13/2021 the first blue primary are narrow band primaries, and wherein the second red primary, the second green primary, and the second blue primary are wide band primaries.
However Maier discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a first red primary, a second red primary, a first green primary, a second green primary, a first blue primary, and a second blue primary, wherein the first red primary, the first green primary, and Page 6 of 24Attorney Docket No. 4329-018Application No.: 17/060,959 Response to Non-Final Office Action mailed 01/13/2021 the first blue primary are narrow band primaries, and wherein the second red primary, the second green primary, and the second blue primary are wide band primaries ([0168]:  six primary projection system could be constructed where three wide-band primaries (RwGwBw) define a conventional color gamut and three narrow-band primaries (RnGnBn) define an extended color gamut. In operation, the three wide-band primaries principally provide colors within the conventional color gamut, while the three narrow-band primaries principally provide colors extending to the boundaries of the extended color gamut, but not the colors inside the conventional wide-band color gamut 330. In such an example, the color perception difference modeling method described herein can be used to determine perceived color difference values and corresponding metamerism corrections 530 for pixels having colors that are displayed using the narrow-band primaries, or with combinations of the wide-band and narrow-band primaries. Scaled color corrections and transitions zones 360 can be used for colors near the boundary of the conventional wide-band color gamut 330, and can overlap with the conventional wide-band color gamut 330 produced by the wide-band primaries (RwGwBw)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Maier into that of Yoshiga as modifief and to include a first red primary, a second red primary, a first green primary, a second green primary, a first blue primary, and a second blue primary, wherein the first red primary, the first green primary, and Page 6 of 24Attorney Docket No. 4329-018Application No.: 17/060,959 Response to Non-Final Office Action mailed 01/13/2021 the first blue primary are narrow band primaries, and wherein the second red primary, the second green primary, and the second blue primary are wide band primaries in order to provide an expanded color gamut, while reducing the occurrence of observer metameric failure artifacts as taught by Maier ([0168]).
Allowable Subject Matter
Claims 11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein the first white emitter is a D65 white emitter, and wherein the second white emitter is a D25 or a D27 white emitter as claimed in  11 and including at least three white emitters, wherein the at least three white emitters each have a different color temperature, and wherein the at least three white emitters include a mid-Kelvin white emitter as claimed in Claim 19-20.
Claim 20 is objected due to its dependency on Claim 19.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

/YINGCHUN HE/Primary Examiner, Art Unit 2613